PER CURIAM:
On November 15, 1991, the claimant, a resident of Buckhannon, Upshur County, *125was driving his 1965 Chevrolet truck south on State Route 20, near the Old Ligget Road Addition outside Buckhannon, when he stopped on the side of the road to meet a friend and check his load. The claimant testified that his track was approximately five feet onto the berm when he realized both the front and rear passenger side tires had gone flat. Upon inspection he discovered that the tires were punctured by the stub of what he thought was once a stop sign pole or similar sign post located at the intersection of the now closed Old Ligget Road Addition. The metal post protruded approximately six inches above the ground, but it was not readily visible from the road. The claimant replaced the damaged tires at a cost of $192.00. No claim was filed with his vehicle insurer a this hazard was not covered by his insurance.
Hayes Cutwright, an Upshur County road maintenance supervisor, testified that a steel stake sign post, about six inches above the ground was observed eight feet from the side of Route 20 on the berm where the claimant’s tires were punctured. He further testified that this post was left in the ground after the “speed zone ahead” sign it supported was knocked down. A new post and sign were subsequently installed about 30 inches away from the post.
It is uncontroverted that the post should have been removed. But for the exposed and unprotected presence of the post, the claimant’s damages to his truck would not have occurred. The court is of the opinion that the negligence on the part of the respondent proximately caused the damages to the claimant’s vehicle.
In accordance with the findings of fact and conclusions of law as stated hereinabove, the Court is of the opinion to and does award the claimant the amount of $192.00.
Award of $192.00.